Opinion by
Cline, J.
It was stipulated that the merchandise consists of peat moss of the same character as that passed upon in Peat Import Corp. v. United States (4 Cust. Ct. 181, C. D. 319). The claim for free entry under paragraph 1685 was therefore sustained.
NOTE
In Abstract 41740 (2 Cust. Ct., 782) the opinion has been changed to read as follows:
Opinion by
Keefe, J.
In accordance with stipulation of counsel the protest was sustained except as to certain metal kitchenware, tablecloth, and glassware which were held properly classified.